Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
Claims 1, 6 have been amended.
Claim 5 is cancelled.
New claim 9 has been added. 
Claims 1-4, 6-9 are being considered on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.	Claims 1-2 recite the composition to be substantially free of beta-conglycinin and glycinin; respectively. However, the specification does not set any standards as to what concentration of beta-conglycinin or glycinin may be present; yet the composition my be recognized as being free of beta-conglycinin or glycinin.
	Paragraphs [0083-0084] in the instant specification recite that beta-conglycinin and glycinin were not detected in the lipid containing fraction (assumably cream composition of claim 1). However, detection of a chemical entity in a composition depends on the sensitivity of the test. The specification does not set a limit of detection for these compounds so that the composition may be recognized as “free of beta-conglycinin” or “free of glycinin”. 
Claim 8 recites “the protease comprises an endo-type protease”.  The addition of the word “type” extends the scope of the claims so as to render them indefinite since it is unclear what “type” is intended to convey. The addition of the word “type” to the otherwise definite expression renders the definite expression indefinite by extending its scope. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).

  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-16348 (Machine translation, hereinafter R1) in view of Penet et al. (US 2010/0227042, hereinafter R2) and JP 3-127958 (Machine Translation, hereinafter R3)
 
Amended claim 1 is limited to a composition produced by treating a suspension of soybeans with an enzyme. The composition comprises at least 60% lipids and substantially free of beta-conglycinin. Claim 2 recites that the composition is free of glycinin. Claim 3 is a method for producing the composition of claim 1. 
Claim 1 - R1 discloses a reduced-fat soy milk and soybean emulsified compositions obtained from full fat soybean aqueous dispersions. A soybean composition in the form of an emulsion comprising high concentrations of neutral and polar lipids is also disclosed. [0001]
Claim 1 - R1 teaches of determining the fat content of the compositions using a chloroform/methanol mixture having a 2:1 volume ratio. [0012]
Claim 1 - The lipid content of the soybean emulsified composition of the invention is 100% by weight or more, preferably 120-250% based on the protein content per dry matter. It has more lipid than protein. When the emulsified composition is obtained by removing fibers and related materials, the lipid content may be as high as 50% by weight or more per dry matter. The upper limit of the lipid content is 70-75%.  [0014]
Claims 1, 2 - R1 discloses that the emulsified composition contains more lipid-affinitive (lipophilic proteins) than water soluble soy proteins. The lipophilic proteins is a group of proteins other than glycinin (7S globulin) and beta-conglycinin (11S globulin). [0020]. 

It is noted that since glycinin and beta-conglycinin (major water soluble soy proteins) exist in the aqueous fractions, the emulsified composition , comprising high concentrations of lipids, is substantially free of glycinin and beta-conglycinin. R1 clearly discloses the fractionation of high fat soymilk into three layers. These layers are a cream fraction comprising lipids, an intermediate layer which is a water soluble fraction comprising water soluble proteins and sugars and a precipitation layer comprising lipids and dietary fiber. The intermediate layer having a low lipid content is recovered and the low density (floating layer) and the precipitate layer may be collected together. [0034]
Claim 1 - The floating layer and the precipitate layer may be concentrated, sterilized, or dehydrated to produce the soybean emulsified composition. [0035]
R1 states that it is also possible to add a de-emulsifier during or after extraction to promote the separation of lipids from soymilk and the de-emulsifier is not particularly limited. (page 13, para. 1)
However, R1 is silent to a specific de-emulsifier. 
Claims 3-4 - R2 discloses destabilizing emulsions using proteolytic enzymes. Destabilization of the emulsion results in a higher yield of oil and a higher quality of the protein. (Abstract)
Claims 6, 7 - R2 teaches of a process wherein aqueous extraction of soybeans is carried out using enzymes. In the process a cream (emulsion) is produced that is destabilized; resulting in production of a skim fraction and free oil. (Fig. 3)
R2 discloses a process wherein an oil seed composition is separated into an aqueous phase, an oil in water emulsion (cream) and an insoluble phase. The oil in water emulsion (cream) is reacted with at least an enzyme to destabilize the emulsion. The destabilized phase is then separated into an aqueous phase, an oil phase and an insoluble phase. [0011-0015] 
Claim 8, 9 - R2 teaches of using one or more protease/phospholipase of plant, animal or microbial origin comprising A. niger or A. oryzae  [0067]. It is noted that fungal enzyme compositions; e.g. from A. oryzae comprise both endoprotease and exopeptidase. Such preparations are also known in the art for de-bittering plant proteins, e.g. soy proteins. Therefore, reacting the composition of claim 3 with an exopeptidase would have been obvious and well within one’s ordinary skill in the art. 
R2 suggests using a protease of plant origin, however a specific plant protease is not disclosed. [0076]
Claims 3-4  - R3 discloses addition of a proteolytic enzyme to soybean milk. The proteolytic enzyme is of plant origin such as papain. The protein hydrolysate produced by the action of papain or bromelain is said to have no bitter taste. A combination of enzymes may also be used. (page 3, (1) Proteolytic enzyme down stream processing)
Claims 3-4 – R3 teaches of warming soybean milk to near the optimum temperature of the protease. After adding the protease the mixture is maintained for a predetermined time to bring about rate of proteolytic between 0.1 to 8%. After the desired hydrolysis, the mixture is to 85-90 C for 5-60 minutes to inactivate the enzyme. (page 3-4, (1) proteolytic enzyme down stream processing and page 4, Example 1). 
R3 discloses that the texture of the food material obtained by the method is improved. 
It is noted that the instant specification at [0022] recites that by setting the type and the amount of the protease, the product will be substantially free of beta-conglycinin and glycinin. Since these soy proteins are allergenic, it would have been obvious to hydrolyze them to reduce the allergenicity of the product. 
  Zhang (evidentiary ref. cited in the Non-Final Action) discloses the separation of oil from soy protein hydrolysate.  Tsumura (also cited in the Non-Final Action) discloses the use of papain (at high temperature) to hydrolyze glycinin and beta-conglycinin (soybean allergens), It would have been obvious to hydrolyze soybean milk (full fat) using papain for separating oil from proteins as evidenced by Zhang and producing a soy protein hydrolysate substantially free of glycinin and beta-conglycinin as evidenced by Tsumura. 
Response to Arguments
In light of the new grounds of rejection, necessitated by amendments, Applicant arguments are moot. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571203149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791